 STANLEY AVIATION CORPORATION461not believe,however,that this is sufficient to warrant departing fromthe Board's established policy of excluding office clerical employeesfrom a production and maintenanceunit.8We shall,therefore, ex-clude the office clerical employees from the unit.We find that all production and maintenance employees at the Em-ployer's plantsat Billingsand Miles City, Montana,and Worland,Sheridan,and Powell,Wyoming, includingdriver-salesmen andjanitors, but excluding office clerical and management employees, su-pervisors,9and guards,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.8Dura Steel Products Company,109 NLRB 179.The record shows that the two distribution supervisors,the office supervisor, and anemployee who is engaged primarily in advertising and display work have authority tohire and discharge employees.They are therefore excluded from the unit as supervisors.Stanley Aviation CorporationandDistrict Lodge No. 86, Inter-national Association of Machinists,AFL, Petitioner.Case No.30-RC-997.April 05,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard on December 15, 1954,1 an election by secret ballot was con-ducted on January 12, 1955, under the direction and supervision ofthe Regional Director for the Seventeenth Region, among the em-ployees of the Employer in the unit found appropriate in the De-cision.Following the election, a tally of ballots was furnished theparties.The tally shows that of approximately 96 eligible voters,89 cast ballots, of which 19 were for the Petitioner, 40 were for theIntervenor,' 20 were against both participating labor organizations,and 10 were challenged.On January 18, 1955, the Petitioner filed objections to conduct af-fecting the results of the election.As the challenged ballots weresufficient in number to affect the results of the election, the RegionalDirector investigated the challenges, as well as the Petitioner's objec-tions, and, on March 2, 1955, issued and duly served on the parties1Not reportedin printedvolumes ofBoard Decisions and Orders2 InternationalUnion, United Automobile, Aircraftand Agricultural Implement Workersof America, UAW-CIO112 NLRB No. 61. 462DECISIONS OF, NATIONAL LABOR RELATIONS BOARDhis report on challenges and objections to election. In his report herecommended that the challenges to the 10 ballots be sustained, andthat the Petitioner's objections be overruled.The Petitioner hasexcepted to the Regional Director's report, and the Employer has ex-cepted to that portion of the report dealing with the status of thequality control employees.The Challenged BallotsAs no exceptions were filed to the Regional Director's recom-mendation that the challenge to the ballot of Paul C. Fouchey be sus-tained, we adopt this recommendation.The Board agent challenged the ballots of nine employees becausethey were not on the eligibility list submitted by the Employer.3The Employer did not put their names on the eligibility list becausethey were part of the quality control department, which was ex-cluded from the unit found appropriate by the Board in accordancewith the stipulation of the parties.The Regional Director's investi-gation revealed that for the most part the duties of these employeesconsisted of inspection and testing.In addition, some employeesalso checked tools against blueprint specifications.The RegionalDirector, however, recommended that the challenges to these ballotsbe sustained on the ground that these employees are part of the ex-cluded quality control department, that they have separate supervi-sion from the employees in the production and maintenance unit,and that, while certain of them spend varying portions of their timeon inspection duties, they are not part of the production and main-tenance unit defined in the Direction of Election.The Petitioner does not take exception to the Regional Director'sfactual findings, but urges that, on the facts as found, the Boardshould not follow the Regional Director's conclusions and recom-mendations.The Petitioner contends that these employees were in-advertently excluded from the unit due to the fact that it was notfully acquainted with the duties of the quality control employeeswhen it stipulated to their exclusion at the hearing. It asserts thatif it had knowledge that there existed classifications of employeesperforming the work of those whose ballots were challenged, underthe designation of "quality control employees," it would not haveentered into a stipulation excluding them from the unit.In its exceptions, the Employer requests the Board to hold ahearing to determine the status of the employees in its quality controldepartment, asserting that the Regional Director's report leaves the3These employees are William Sweet, Bernard Kendrick, Edwin Edwaids, Robert EWard, Jr, Donald Porter, William Ilawkesworth, Prank Malone, James Locker, andGeorge Lenz STANLEY AVIATION CORPORATION463status of these employees uncertain.The Employer states that theRegional Director's findings indicate that there may be some questionas to the ultimate propriety of including these employees in a bar-gaining unit.The Employer is willing to abide by the RegionalDirector's findings if the Board construes them to mean that thequality control employees are not eligible, under the Act, to be repre-sented by a labor organization. If, however, the exclusion is not onthat basis, then the Employer urges that the matter should be re-manded for rehearing.The Employer further requests that, if theseemployees are found to be within the unit, the election beset asideand a new election held.At the hearing in this proceeding, none of the parties sought theinclusionof the employees in the quality control department, nor didthey adduce testimony concerning the duties of these employees. TheBoard hasa "wellestablished policy of honoringconcessions made inthe interest of expeditious handling of representation cases in gen-eral."'We therefore consider it to be contrary to good administrativepractice to reopen the record at this postelection stage of the proceed-ing to afford the parties an opportunity to be heard on the questionof the inclusionof the quality control department employees in theunit.5For this reason we deny the request of the Employer and thePetitioner to hold a hearing to determine the status of the employeesin the Employer's quality control department.Accordingly, we shallsustainthe challenges to the ballots of William Sweet, Bernard Kend-rick, Edwin Edwards, Robert E. Ward, Jr., Donald Porter, WilliamHawkesworth, Frank Malone, James Locker, and George Lenz.The ObjectionsThe Petitioner's objections allege that: (1) The Employer grantedwage increases to employees in the unit immediately preceding theelection; (2) the Employer, by various conversations of its agents,influenced, intimidated, and coerced employees in the unit; and (3)theEmployer influenced, intimidated, and coerced employees byspeeches and letters addressed to the employees.The Regional Director's investigation showed that the Employerinstituted a merit-increase program when it started operations inJuly 1954.At this time it was determined that employees would beeligible for consideration for merit increases after 12 weeks of em-ployment, and that monthly reviews of the employment records ofeligible employees would be made for the purpose of awarding meritincreases.The large number of increases granted in January 1955,4New York ShippiwpAssociationand its Diem hers,109 NLRB 10756CfPort Houston IconWorks,Inc,103 NLRB 1489,1491,Lockheed Aircraft Corpora-tion,78 NLRB 1064, 1065 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDjust prior to the election, were caused by the large number of employ-ees hired by the Employer during September 1954. The RegionalDirector recommended that this objection be overruled on the groundsthat the merit-increase program was instituted at a time when therewas no union organizational activities, the program was not insti-tuted for the purpose of influencing the free choice of the voters, andthat neither the timing, granting, not announcing of merit in-creases was related to or conditioned upon the vote of the employees,or the outcome of the election.The Regional Director's investigation revealed that, a few daysbefore the election, 1 of the Employer's supervisors discussed the elec-tion with several employees eligible to vote, and asked about 4 em-ployees how they were going to vote in the election.The RegionalDirector found that this supervisor did try to influence employeesto vote against union organization, and expressed the view that therewould be no advantage to having a union, and that the employees didnot need one.He concluded, however, that the evidence did notestablish that there were threats of economic reprisal, or promisesof economic benefit, or that the employees were influenced, intimi-dated, or coerced within the meaning of the Act, or that the electionresultwas adversely affected thereby.He therefore recommendedthat this objection be overruled.As to the third objection, the Regional Director's investigation re-vealed that the plant manager issued a series of four letters to theemployees prior to the election. In addition, he delivered a series ofseveral speeches, and, in a few instances, answered questions whichemployees put to him. The evidence, however, showed that the state-ments, speeches, and printed letters did not exceed the bounds of theprivileged area defined by Section 8 (c) of the Act. The RegionalDirector, therefore, recommended that this objection be overruled.The Petitioner does not dispute the Regional Director's factualfindings, but takes exception to his conclusions and recommenda-tions.The Petitioner contends that the interrogation of employeestogether with letters and speeches by Employer representatives, cre-ated an atmosphere which in itself coerced the employees, and cou-pled with the granting of the wage increases, was bound to influencethe outcome of the election.The Board will not reject what purports to be the choice of the vot-ers in a Board-conducted election unless the registration of a freechoice is shown by all the circumstances to have been unlikely.' Inthe circumstances of this case, we find that a free choice was not ren-dered unlikely because of the conduct complained of. It is clear, andwe find, that the Employer was following a normal business course inThe Liberal Market,Inc.,108 NLRB 1481. THE NEWTONCOMPANY465granting the merit increases just prior to the election.7We furtherfind that under all the circumstances of this case, the interrogation didnot reasonably tend to restrain or interfere with the employees in theexercise of rights guaranteed by the Act.8We believe that the fore-going acts, whether they be considered singly or collectively, do notprovide ample basis for setting aside this election.Accordingly, wefind that the Petitioner's objections and exceptions do not raise sub-stantial and material issues with respect to the conduct affecting theresults of the election, and they are hereby overruled.As the Inter-venor has received a majority of the valid ballots cast, we shall certifythe Intervenor as the collective-bargaining representative of the em-ployees in the appropriate unit.[The Board certified International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, UAW-CIO,as the designated collective-bargaining representative of the em-ployees of the Employer in the unit found appropriate.]MEMBER LEEDOM took no part in the consideration of the above Sup-plemental Decision and Certification of Representatives.7CfBaird-Ward Printing Co , Inc,108 NLRB 81.5;Detroit Aluminum R BrassCorpora-tion, 107 NLRB 1411 ,Universal Butane Company, Inc,106 NLRB 1101, 1102-11038Blue Flash Express, Inc,109 NLRB '591 :The Liheial Market, Inc,108 NLRB 1481Bull Insular Line, Inc , et al ,108 NLRB 900 ,General Motors Corporation, Central FoundryDivision,107 NLRB 1096The Newton CompanyandUnited Garment Workers of America,AFL.Case No.15-CA-6440.April 27,1955DECISION AND ORDEROn October 15, 1954, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of these allegation of thecomplaint.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in the112 NLRB No. 64.